Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blaine T. Bettinger on 01/29/2021.
The application has been amended as follows:
Claims 29 and 31 are cancelled.
Claims 23, 30 and 35-37 have been amended as follows:

23. (Currently Amended) A nanofiber formed by electrospinning in a co-axial manner comprising at least two coaxially layered materials, wherein at least one layer of the at least two coaxially layered materials comprises at least one ceramic material, and wherein the at least one ceramic material is at least 3% by weight in the nanofiber forming non-aggregated, discrete domains of ceramic material or a continuous matrix of ceramic being continuous along at least 10% of the length of the nanofiber; wherein the nanofiber comprises a plurality of pores; and wherein the pores have a substantially uniform size and are distributed substantially uniformly throughout the nanofiber.

23, wherein the pores comprise spheres, cylinders, layers, channels, helical, or any combination thereof.

35. (Currently Amended) The nanofiber of claim [[29]] 23, wherein the nanofiber has a surface area of at least 100 m2/g.  

36. (Currently Amended) The nanofiber of claim [[29]] 23, wherein the nanofiber has a porosity of at least 10%.  

37. (Currently Amended) The nanofiber of claim [[29]] 23, wherein the nanofiber has a surface area of at least 10 πrh , wherein r is the radius of the nanofiber and h is the length of the nanofiber.

Allowable Subject Matter
Claims 23-28, 30, 32-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Orilall et al., Joo et al. and Kamisasa et al. teach the claim limitations except, “a co-axial manner comprising at least two coaxially layered materials...the at least one ceramic material is at least 3% by weight in the nanofiber forming non-aggregated, discrete domains of ceramic material or a continuous matrix of ceramic being continuous along at least 10% of the length of the nanofiber; wherein the nanofiber comprises a plurality of pores; and wherein the pores have a substantially uniform size and are distributed substantially uniformly throughout the nanofiber.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723